Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit” in claims 1, 12-16 and 18; “second acquisition unit” in claims 8-11; “third acquisition unit” in claim 14; “detection unit” in claims 1 and 18; “learning unit” in claims 8-11; “specifying unit” in claim 15; and “update unit” in claims 16 and 17.  
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, the claimed invention is directed to a storage medium that can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 12-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2021/0133474 to Sawada (hereinafter “Sawada”).
For claim 1, Sawada as applied teaches an apparatus that detects a position of an object included in an input image (see, e.g., FIGS. 1, 3, 4, and 7-9 and pars. 95, 112, and 121, which teach an image processing apparatus, such as 1, 1000, and 1000a that determines an area in an image where the detection target is shown; the examiner interprets the detection target as the claimed object), the apparatus comprising: 
a first acquisition unit configured to acquire a plurality of likelihood maps by setting a plurality of different weight parameters in a trained model that outputs, with an image feature extracted from the input image as an input, a likelihood map (see, e.g., pars. 61, 64, 84, 98, 101-103 and FIGS. 5 and , which teach that the score calculation unit has a corresponding learning unit that sets the weight parameters of the score calculation unit using an error function so that the score calculation unit can use the extracted features from the feature extraction unit to calculate a score for each of the predetermined rectangular areas in the image indicating a likelihood of each rectangular area being a candidate area that includes the detection target; the examiner interprets under the broadest reasonable interpretation under 35 U.S.C. 112(f), the area candidate selection unit, which includes the score calculation unit and the corresponding learning unit as the claimed first acquisition unit because the area candidate selection unit is implemented using computer apparatuses (see, e.g., pars. 47, 49, 92 and 94), which the specification also discloses as the corresponding structure of the claimed first acquisition unit (see, e.g., pars. 30 and 142-143 of the specification), and interprets the calculated scores arrangeable as a map as the claimed likelihood map), the likelihood map including, in association with a position in the input image, a likelihood indicating a possibility that the object is present (see, e.g., pars. 61, 102 and 104, which teach that the calculated score indicates a degree of the detection target being in the corresponding rectangular area); and 
a detection unit configured to detect, based on the acquired plurality of the likelihood maps, the position of the object (see, e.g., pars. 107-112 and 118-121 and FIGS. 8 and 9, which teach that the selection unit selects a number of areas based on their scores, the calculation unit calculates coordinates of the selected areas, and the modal fusion identification unit detects the area including the target object; the examiner interprets under the broadest reasonable interpretation under 35 U.S.C. 112(f),the selection unit, the calculation unit and the modal fusion identification unit as the claimed detection unit because the selection unit, the calculation unit and the modal fusion identification unit are implemented using computer apparatuses (see, e.g., pars. 47, 49, 92 and 94), which the specification also discloses as the corresponding structure of the claimed detection unit (see, e.g., pars. 30 and 142-143 of the specification)),
wherein the trained model learns the weight parameters based on loss values (see, e.g., pars.61-65, 83-84 and 103 and FIGS. 4-6, which teach that the learning blocks corresponding to the subunits of the area candidate selection unit, such as the score calculation unit learning block, learn their weight parameters using a gradient of an error function; the examiner interprets the learned weight parameters as the claimed weight parameters, and the gradient of an error function as the claimed loss values) at least acquired using 
a first loss function for reducing a likelihood around a position of interest in the likelihood map (see, e.g., pars. 62-64, which teach that the score calculation unit calculates scores for the negative examples, i.e., rectangular areas having an intersection over union (IOU) value with respect to a corresponding ground truth area lower than a threshold, relatively low; the examiner interprets the corresponding ground truth area as the claimed position of interest (POI), the position of the negative example as the claimed position around the POI because the negative example only overlaps a relatively small portion, if at all, of the POI and hence is considered as being located around the POI, and the score calculation function for the negative examples as the claimed loss function because it reduces the likelihood of the negative example being selected as the candidate area), and 
a second loss function for increasing a likelihood acquired at the position of the object in the input image (see, e.g., pars. 62-63, which teach that the score calculation unit calculates scores for positive examples, i.e., rectangular areas with an IOU value higher than the threshold, relatively high; the examiner interprets the position of a ground truth area corresponding to a positive example as the claimed position of the object, and interprets the score calculation for positive examples as the claimed loss function because as positive examples overlap and hence coincide with relatively large portion of corresponding ground truth areas, increasing scores for the positive examples would mean increasing likelihoods acquired at the position of the object in the image).

Claims 18-20 are rejected for the similar rationales as provided above with respect to claim 1 

For claim 2, he apparatus according to claim 1, wherein the trained model learns the weight parameters further based on a loss value acquired using a third loss function for making positions each indicating a likelihood greater than a predetermined value different between two likelihood maps among the plurality of the likelihood maps (see, e.g., pars. 67-70, 105, and 117 and FIGS. 5 and 7, which teach that the bounding box regression unit learns, using a corresponding learning unit, its weight parameters based on the difference the coordinates acquired by the bounding box regression unit and the ground truth area, and predicts rectangular coordinates surrounding the detection target more accurately for target rectangular areas having a score equal to or larger than a predetermined value; the examiner interprets the function of the bounding box regression unit as the claimed third loss function because such a function changes the positions of the target rectangular areas having likelihoods equal to or larger than the predetermined value).

For claim 6, Sawada as applied teaches that the trained model is a model that has learned the weight parameters based on a loss value acquired using a second loss function for adjusting a likelihood obtained by integrating the plurality of the likelihood maps to be greater than a predetermined value at the position of the object in the input image (see, e.g., pars. 62-64, which teach that the score calculation unit has a corresponding determination unit that sets rectangular areas with an intersection over union (IOU) value higher than a threshold as positive examples and a corresponding learning unit that sets the weight parameters of the score calculation unit using an error function so that the score calculation unit calculates scores for the positive examples relatively high; the examiner interprets the area candidate selection unit which includes the score calculation unit, the learning unit and the determination unit as the claimed trained model, interprets comparing IOUs of the rectangular areas to the threshold and setting the positive examples based on the comparison as the claimed integrating under the BRI because the specification describes the integration process to include thresholding likelihood maps (see, e.g., pars. 50, 52 and 58 of the specification), and interprets scoring the positive examples relatively high as the claimed likelihood adjustment because the score of the positive example is adjusted to be greater than the predetermined IOU).

For claim 8, Sawada as applied teaches a second acquisition unit configured to acquire the position of the object included in the input image (see, e.g., pars. 55, which teaches that a storage apparatus 100 stores learning data, which includes ground truth areas 131, 132 indicating the area including the detection target; the examiner interprets under 35 U.S.C. 112(f), the storage apparatus as the claimed second acquisition unit, and the ground truth areas as the claimed position of object in the input image); and a learning unit configured to learn the weight parameters in the trained model based on the position of the object acquired by the second acquisition unit and a plurality of loss functions, wherein the plurality of loss functions at least includes the first and second loss functions (see, e.g., pars.61-63 and 83-84, which teach that the score calculation learning block learns weight parameters for the score calculation unit based on the ground truth areas and a plurality of loss functions, such as the function that determines scores for the positive and negatives examples; the examiner interprets under 35 U.S.C. 112(f), the learning unit corresponding to the score calculation unit as the claimed learning unit, and the functions that determines scores for the positive and negatives examples as the claimed first and second loss functions).

For claim 9, Sawada as applied teaches that the learning unit learns the weight parameters in the trained model further based on a third loss function for making positions each indicating a likelihood greater than a predetermined value different between two likelihood maps among the plurality of the likelihood maps (see, e.g., pars. 67 and 105 and FIG. 5, which teach that the bounding box regression unit, which is one of the subunits in the area candidate selection unit, changes the positions of the rectangular areas close to the ground truth area based on the correctness of the candidate areas; the examiner interprets the function of the bounding box regression unit as the claimed third loss function because the bounding box regression unit targets the rectangular area in which a score equal to or larger than a predetermined value has been calculated in the score calculation unit).

For claim 12, Sawada teaches that the first acquisition unit acquires the plurality of the likelihood maps by inputting, among image features extracted from the input image, combinations of image features different for each of the plurality of different weight parameters to the trained model (see, e.g., pars. 57-61, 64, 84, and 98-103, which teach that the area candidate selection unit receives extracted features from the feature extraction unit and using the extracted feature and set parameters, calculates a score indicating a likelihood for each of the predetermined rectangular areas in the image being the candidate area including detection target; the examiner interprets under 35 U.S.C. 112(f), the area candidate selection unit and corresponding learning block as the claimed first acquisition unit, the calculated scores, which can be arranged as a map (see, e.g., par. 64), as the claimed likelihood map, and the extracted features as the claimed combination of features different for each weight parameter because the extracted features differ for each rectangular areas, e.g., based on the modals of images and the corresponding positions, i.e., the vicinity of the central position, of the rectangular areas in the image (see, e.g., pars. 57, 59, 64, and 69).

For claim 13, Sawada as applied teaches an extraction unit configured to extract image features in a plurality of different combinations from the input image, wherein the first acquisition unit acquires the plurality of the likelihood maps by inputting, among the extracted image features, combinations of image features different for each of the plurality of different weight parameters to the trained model (see, e.g., pars. 57-61, 64, 84, and 98-103, which teach that the feature map extraction units extracts the feature maps from images and that the area candidate selection unit receives extracted features from the feature extraction unit and using the extracted feature and set parameters, calculates a score indicating a likelihood for each of the predetermined rectangular areas in the image being the candidate area including detection target; the examiner interprets under 35 U.S.C. 112(f), the feature map extraction unit as the claimed extraction unit, the area candidate selection unit and corresponding learning block as the claimed first acquisition unit, the calculated scores, which can be arranged as a map (see, e.g., par. 64), as the claimed likelihood map, and interprets the extracted features as the claimed combination of features different for each weight parameter because the extracted features differ for each rectangular areas, e.g., based on the modals of images and the corresponding positions, i.e., the vicinity of the central position, of the rectangular areas in the image (see, e.g., pars. 57, 59, 64, and 69)).

For claim 14, Sawada as applied teaches a third acquisition unit configured to acquire distance information indicating a distance between the object and a sensor, wherein the first acquisition unit acquires the plurality of the likelihood maps by further inputting the distance information to the trained model (see, e.g., par. 123, which teaches that the image processing system calculates “the distance to the detected target from the magnitude of the amount of the positional deviation of the result and the arrangement of the cameras”; the examiner interprets under 35 U.S.C. 112(f), the image processing unit to include a structure corresponding to the claimed third acquisition unit and calculating the distance as to include inputting the distance information to the trained model because under the broadest reasonable interpretation, the positional deviation result can be considered as the claimed distance information that is inputted into the trained model for learning (see, e.g., par .73)).

For claim 16, Sawada as applied teaches an update unit configured to update the plurality of the likelihood maps acquired by the first acquisition unit, wherein the update unit determines a first adjustment value for reducing a likelihood around a position of interest in the likelihood map, and updates a likelihood estimated on the likelihood map (see, e.g., pars. 107 and 118 teach that the selection unit selects a predetermined number of rectangular areas that should be left as the detection candidate areas based on the their scores; the examiner interprets the predetermined number of rectangular areas that should be left as the claimed first adjustment value and the area candidate selection unit including the selection unit as the update unit because by eliminating rectangular areas that are around the POI, i.e., rectangular areas that have relatively low scores for not overlapping relatively sufficient portion of the ground truth area, the selection unit has reduced the likelihoods of the eliminated rectangular areas being selected as the detection candidate area and updated the likelihoods of the selected rectangular areas). 

For claim 17, Sawada as applied teaches that the update unit determines a second adjustment value for making positions each indicating a likelihood greater than a predetermined value different between two likelihood maps among the plurality of the likelihood maps, and updates a likelihood estimated on the likelihood map (see, e.g., pars. 67 and 105, which teach that the bounding box regression unit predicts, for target rectangular areas having a score equal to or larger than a predetermined value, rectangular coordinates that surround the detection target, and see, e.g., pars. 107 and 118 and FIG. 7, teach that the selection unit selects a predetermined number of rectangular areas that should be left as the detection candidate areas based on the their scores; the examiner interprets the predicted coordinates as the claimed second adjustment value and the area candidate selection unit including the bounding box regression unit and the selection unit as the claimed update unit because the predicted coordinates make the positions of the target rectangular areas different and eliminating rectangular areas that have relatively low scores updates the likelihood of the rectangular areas left after the selection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of US Patent Application Publication No. 2021/0142512 to Ando (hereinafter Ando).
For Claim 3, while Sawada as applied teaches that the trained model is a model that has learned the weight parameters based on a loss value acquired using a loss function (see, e.g., pars. 67-70  and 105 and FIG. 7, which teach that the bounding box regression unit has a corresponding learning unit that learns the weight parameters of the bounding box regression unit based on the difference the coordinates acquired using the coordinate prediction function and the ground truth area; the examiner interprets the coordinate prediction function of the bounding box regression unit as the claimed loss function), it does not explicitly teach that the function is for adjusting a likelihood estimated at the position of interest in at least one of the likelihood maps, based on a likelihood estimated at a position of interest common to the two predetermined likelihood maps.  
In the analogous art, Ando teaches detecting a position of an object in an image using a plurality of likelihood maps generated from loss functions (see, e.g. pars. 25-27 of Ando), more specifically using a function that when there is a likelihood that the objects 30, 32 depicted at an overlapping region between the first and second candidate regions 40, 42 are the same object, deletes one of the candidate regions based on the orientations of the depicted objects (see, e.g., FIG. 3 and pars. 30-31 of Ando; the examiner interprets the two candidate regions as the claimed two predetermined likelihood maps because each candidate region has an integrated score, the likelihood of the same object being depicted at the overlapping region as the claimed likelihood estimated at the POI common to the two predetermined likelihood maps, and deleting one of the candidate regions as the claimed adjusting because such a deletion reduces, i.e., adjusts, the deleted candidate region’s likelihood of being selected as the region including the target object).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the functions of Sawada to delete one of the candidate regions based on the orientations of the depicted objects when there is a likelihood that the objects depicted at an overlapping region between the first and second candidate regions are the same as taught by Ando because doing so would improve the precision of detecting the target object from a plurality of closely located objects (see, e.g., par. 29 of Ando).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Japan Patent Application Publication No. 2020027405 to Nozomu (hereinafter Nozomu).
For claim 10, Sawada as applied does not explicitly teach that the second acquisition unit acquires a number of the objects in the input image, and wherein the learning unit learns the weight parameters based on a loss value acquired using the second loss function for outputting a greater loss value in a case where the acquired number does not coincide with a number of positions at which likelihoods acquired from a result of integrating the plurality of the likelihood maps are greater than a predetermined value.
But in the analogous art, Nozomu teaches detecting a position of an object in an image (see, e.g., pars. 43 and 84 of Nozomu), and more specifically, determining a number of object(s) in a captured image using the object number detection unit, which has been configured using a convolutional neural network (CNN) that has acquired and learned the correct number of object in the image from the teach data, to compare the likelihood map representing an integration/distribution of likelihoods for pixels, i.e., feature quantities that are suitable and hence greater than a threshold for detecting the number of objects, with the correct number of objects (see, e.g., pars. 81-83 of Nozomu; the examiner interprets under 35 U.S.C. 112(f), the object number detection unit as the claimed second acquisition unit, the CNN configuring the object number detection unit as the learning unit, and the correct object number as the claimed acquired object number; the examiner also interprets positions of pixels where the feature quantities are suitable for detecting the object numbers as the claimed number of positions at which likelihoods from integrating likelihood maps are greater than the predetermined value because each of those pixel positions represents a position where the feature amounts that determine likelihoods of detecting an object are suitable, i.e., greater than a predetermined feature amount, and comparing the object number determined from the distribution with the object number acquired from the teach data as the claimed function for outputting greater loss value because the difference, i.e., the loss value, from the comparison would be greater when the numbers do not coincide with each other compared to when the number do coincide).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada’s area candidate selection unit and its functions as taught by Nozomu because Nozomu addresses the same issue, i.e., detecting a position of an object in an image, as Sawada (see, e.g., par. 43 and 77 of Nozomu), and the modification would improve the accuracy of the detection when multiple objects are present in the image (see, e.g., pars. 58-60 of Nozomu).

For claim 15, Sawada as applied does not explicitly teach a specifying unit configured to specify a number of the objects based on the image feature extracted from the input image, wherein the first acquisition unit acquires likelihood maps as many as the specified number of the objects.
But in the analogous art, Nozomu teaches detecting a position of an object in an image (see, e.g., par. 43 and 77 of Nozomu), and more specifically, detecting a number of object(s) in an image using the object number detection unit based on feature amounts extracted by the object number detection feature amount extraction unit, and that the feature amounts correspond to a likelihood map showing a distribution of likelihood for each pixel (see pars. 43 and 81-83 of Nozomu; the examiner interprets under 35 U.S.C. 112(f), the object number detection unit as the claimed specifying unit and interprets the object number detection feature amount extraction unit as the first acquisition unit because the number of likelihoods generated by the object number detection feature amount extraction unit would need to match the number of objects detected by the object number detection unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawada’s area candidate selection unit and its functions as taught by Nozomu because Nozomu addresses the same issue, i.e., detecting a position of an object in an image, as Sawada (see, e.g., par. 43 and 77 of Nozomu), and the proposed modification would improve the accuracy of detecting object positions even when there are multiple objects (see, e.g., pars. 58-60 of Nozomu).

Allowable Subject Matter
Claims 4, 5, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to appended form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOO RHIM whose telephone number is (571)272-6560. The examiner can normally be reached Mon - Fri 9:30 am - 6:00 pm et.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WOO CHUL RHIM
Examiner
Art Unit 2669



/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669